[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 463 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 466 
Several rulings of the trial judge made during the progress of the trial upon questions of evidence are complained of. Those rulings were clearly correct and need no further notice.
The counsel for the plaintiff, while summing up to the jury, read to them the following paragraph from the answer: "That the plaintiff has been for a long time immediately prior to, and was on November 22, 1886, and has been since, addicted to drinking spirituous and intoxicating liquors, and also to drinking such liquors to excess, and had been on various occasions prior to November 22, 1886, visibly under the influence of such liquors while attending funerals in his capacity as an undertaker in the village of Saratoga Springs, and that all these matters were known to a great number of residents of said village prior to November 22, 1886." To the reading of this the counsel for the defendant objected for the reason that it had not been read in evidence. The judge overruled the objection, remarking, "it is not the evidence, but it is part of the record, and for the purpose of ascertaining what the issue is it may be referred to." This matter was set up in the answer in mitigation of damages. But no evidence whatever was given to prove these allegations. There is no rule of law which requires a party in any action to put his adversary's pleadings in evidence before his counsel can be allowed to comment upon them in his address to the jury Statements, admissions and allegations in pleadings are always in evidence for all the purposes of the trial of the action. They are made for the purpose of the trial, and are before the court and jury, and may be used for any legitimate purpose. (White v.Smith, 46 N.Y. 418; Tisdale v. D.  H.C. Co., 116 N.Y. 416. )
The judge charged the jury, in substance, that if the defendant failed to establish the justification of the libel set up in the answer, they could determine whether it was set up in good or bad faith, and that if they found it was set up in bad faith they could take that into consideration in estimating the damages to be awarded by them; and in this portion of *Page 467 
his charge there was no error. (Distin v. Rose, 69 N.Y. 122;Cruikshank v. Gordon, 118 N.Y. 178.)
So far as the libel was not justified, it was for the jury to determine the amount of the damages to be awarded therefor. If they came to the conclusion from the circumstances and the nature of the charge made, that the publication was malicious, in bad faith, or recklessly, carelessly or wantonly made, they could go beyond compensation and award punitive damages. (Taylor v.Church, 8 N.Y. 452; Samuels v. Evening Mail Assn.,
75 id. 604; 9 Hun, 288; Hamilton v. Eno, 81 N.Y. 116; Bergmann v.Jones, 94 id. 51.)
If the judgment entered upon the verdict was in other respects right and free from error, the General Term, upon the appeal to it, had the right to make the order reducing the verdict conditionally and affirming the judgment as modified by the stipulation of the plaintiff. (Potter v. Thompson, 22 Barb. 87; Diblin v. Murphy, 3 Sandf. 19; Murray v. Hudson RiverR.R. Co., 48 N.Y. 655; Laning v. N.Y.C.R.R. Co., 49 id. 538;Whitehead v. Kennedy, 69 id. 462; A.V.L.  C. Co. v.Mann, 130 U.S. 69; Kennon v. Gilmer, 131 id. 22.) We see no reason to doubt that such conditional reduction of damages can be made in all actions of tort where the damages rest in the discretion of the jury; and the power of the court at General Term to make such reduction has been so long exercised, and has been so often approved by this court that it is no longer open to question. There certainly can be no distinction founded upon principle or resting in public policy, or expediency, in respect to such power, between actions of libel and actions based upon negligence.
We entertain no doubt that the charge that "no consultation was had with General Grant's family to determine as to the justice of the demand, although such consultation could easily have been had and the injustice of the claim have been made manifest," is libellous per se. It imputes to the plaintiff dishonesty, unfair dealing, injustice in his business, and that such an imputation is libellous per se has never been doubted. But *Page 468 
the court erred in refusing to instruct the jury that the charge had been fully justified. All the substantial services rendered by the plaintiff were performed upon the twenty-third day of July, the day of General Grant's death. After that he was substantially superseded, and other persons had charge of the remains. The services were thus described by the judge in his charge to the jury: "He (the New York undertaker) came and got there about six o'clock in the evening; he communicated to Mr. Holmes the fact that he had been sent for, and had come, and that the family desired him to act as undertaker. There is not any contention or dispute between the parties that after that party got there, by reason of what they did, by reason of their influence with those who controlled things, they substantially displaced Mr. Holmes. They displaced him to the extent of doing what they thought necessary to preserve the body. They had their way about it, and after that, with the exception of something done on the twenty-fifth, and except to come there from day to day and look at the body, Mr. Holmes had nothing further to do with it. This is conceded by the evidence; there is not any dispute about it." And for these services he rendered a bill of $500, and demanded payment thereof. He gave no evidence whatever of the value of the services. He proved what he did. But the value of such services are not of common or general knowledge, and without some proof the jury were not competent to estimate their value. If upon all the evidence given by him in an action to recover for such services, the jury had given him a verdict of even $300, it would have been the duty of the court to set it aside as unsupported by evidence. But the defendant gave evidence positively showing that the bill was exorbitant and unjust. He called six witnesses engaged in the business of undertaking and embalming, and all qualified as experts, who testified that for all the services rendered by the plaintiff $100 would have been an outside price and a full and just compensation. The plaintiff himself did not even venture an opinion that his services were worth more. It is true that the Federal Government, which assumed the expenses *Page 469 
of General Grant's funeral, paid Prof. Sullivan for his services as embalmer about the body of General Grant the sum of $500. But there was no evidence that his services were worth that sum; and besides he went from New York, where he resided, to Mount McGregor, and spent several days away from his home and his business, and his services may well have been worth more than the plaintiff's. It also appears that after the plaintiff's bill was paid by the New York Sun, he paid Dr. McEwen, his assistant, $200. There was no proof, however, that his services were worth that sum, and the doctor gave no evidence that they were. After all disbursements the plaintiff had nearly $300 left, which was about three times more than any witness testified all the services were worth. At the General Term the learned judge who wrote the opinion, characterized the bill as follows: "Now, the claim was for $500, and the undisputed evidence was that $100 would have been a fair charge, some of the witnesses saying `an outside charge.' The plaintiff adduced no evidence to support the particular charge of $500. It is clear upon the evidence that it is an overcharge, unless the fact that General Grant was so distinguished a man justifies a higher charge in his case than in any other involving the same skill and labor. Such a proposition cannot be supported either in law or morals."
Whether the complaint be treated as setting up four causes of action, or but one based upon a single publication containing four libellous charges, is wholly immaterial to the question just considered. The charge that the bill was unjust was a separate charge, separately set forth in the complaint, and alleged therein to be libellous in itself apart from any other language contained in the libellous publication. Unless the defendant could justify that charge, even if he could have justified all the rest of the publication, the plaintiff would have maintained his action and been entitled to recover some damages. Either party had the right to ask the trial judge to decide whether the charge was libellous per se, and the charge being fully justified, the defendant had the right to have it so determined and its consideration entirely withdrawn from the *Page 470 
jury. If upon the trial the defendant had not called the attention of the court to this matter, and had taken no exception thereto, he would now have no just ground of complaint. But it is always error for a court against the objection of the defendant to submit to the jury for their consideration any item of plaintiff's claim which is wholly unsupported by evidence.
For this error, therefore, the judgment should be reversed and a new trial granted, costs to abide event.
All concur.
Judgment reversed.